Citation Nr: 1731403	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a February 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in March 2016 when it was remanded for additional development.  

In December 2016, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in July 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right knee disability is not related to and did not have its onset in service, and was not caused by or aggravated by his service-connected left knee disability.  


CONCLUSION OF LAW

Service connection for a right knee disability, including as secondary to service-connected left knee disability, is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; El-Amin v. Shinseki, 26 Vet. App. 136 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a right knee disability, claimed as secondary to his service-connected left knee disability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records are silent for complaints, findings, treatment or diagnosis pertaining to a right knee disability, including on July 1959 separation report of medical examination.  

On June 1976 VA orthopedic examination, it was noted that the Veteran's left knee gave way the last time he went hunting with resultant swelling and pain.  Physical examination revealed detectable but minimal positive drawer sign and rotatory instability of the left knee.  On June 1977 VA orthopedic examination, physical examination again revealed detectable minimal drawer sign and rotatory instability of the left knee.  

On August 1996 VA spine examination, the Veteran reported he experienced moderate right knee pain, starting in the 1980s.  He also indicated that his left knee has had some partial collapsing.  Physical examination noted limping with the left knee.  There was mild right knee patellar pain and crepitation.  He reported many years of walking and standing in abnormal fashions.  

On December 16, 1996, the Veteran underwent left total knee replacement.  And on December 10, 1997, he underwent right knee arthroscopy and partial lateral meniscectomy.  

On February 1998 VA joints examination, the Veteran reported that both knees have some partial collapsing.  Physical examination noted limping with both knees.  

In a December 1998 Dr. J. Ayers letter, it was opined that over-use of the right knee due to his service-connected left knee probably aggravated his degenerative arthritis of the right knee.  

On March 1999 VA joints examination, physical examination found some limping with the left leg regarding the left knee.  Patellar pain and crepitation was moderate on the right knee.  The diagnosis was right knee chronic synovitis plus degenerative arthritis.  The examiner opined that the Veteran would have developed right knee problems without his left knee problem.  It was further opined that the Veteran probably would have developed some degenerative joint changes by now.  The examiner therefore opined that the right knee problem was not caused by the left knee.  Favoring the left knee has probably made the right knee symptoms more bothersome, but the status of the right knee without the aggravation would be the same as currently, except with less pain.  

On August 13, 2009, the Veteran underwent right total knee arthroplasty.  

On October 2010 VA joints examination, Veteran reported the onset of his right knee pain shortly after the left knee replacement.  There was no history of significant trauma to the right knee.  It was opined that it was less likely as not the right total knee arthroplasty was due to the left knee arthroplasty; the examination did not address aggravation.  

At the February 2016 video conference hearing, the Veteran testified that he had no problems with his right knee until after his left knee was replaced (in December 16, 1996).  The Veteran denied ever having problems with his right knee prior to the left knee being replaced.  

On May 2016 VA examination, the Veteran denied any right knee injury and no pain until he stopped using pain medications for his left knee in 1991.  The examiner listed the dates of operation as left knee total knee replacement in 1991, and right total knee replacement in 2000.  It was opined that the Veteran's service activity did not cause the right knee degenerative changes as he was never symptomatic in service and for 30 years after service.  It was also opined that the left knee is not the cause of the right knee as he has no injury from the left knee that caused any compensation as the pain started when the left knee pain was treated, consistent with the degenerative pain coming from the employment activity, and there was no mechanical symptoms or instabilities symptoms from service time to 1991.  Finally, it was opined that the right knee was not at least as likely as not aggravated by the left knee as he had degenerative changes and this was consistent with decades of physical labor work as there was no evidence of instability or injury that was caused by the left knee.  

In December 2016, the Board requested a VHA opinion.  In the July 2017 response, the medical expert opined that it was not at least as likely than not that the Veteran's right knee disability had its onset directly during his service or was otherwise causally related to any event or circumstance of service.  

The Veteran's service treatment records are silent for complaints, findings, treatment or diagnosis pertaining to a right knee disability, including on July 1959 separation report of medical examination.  Furthermore, there is no evidence of right knee arthritis manifest in the first post-service year.  Moreover, there is no probative evidence that the Veteran's right knee disability is shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current right knee disability is a question that is beyond lay observation, and the Veteran does not contend that he has a right knee disability that is related to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also February 2016 video conference hearing.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also July 2017 VHA medical expert opinion (opining it was not at least as likely as not that the Veteran's right knee disability had its onset directly during his service or is otherwise causally related to any event or circumstance of service).  

Notably, the Veteran's primary theory of entitlement is that his right knee disability is secondary to his service-connected left knee disability.  As reflected in the evidence noted above, there are conflicting medical opinions of record, and opinions that were provided without an accurate factual background.  The Board notes that the only evidence in support of the Veteran's claim is the December 1998 Dr. J. Ayers letter that opined that over-use of the right knee due to his service-connected left knee probably aggravated his degenerative arthritis of the right knee (emphasis added).  However, the Board finds that the opinion is speculative in nature, it is not competent evidence in this matter.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  The evidence against the Veteran's claim includes the March 1999 VA joints examination, the October 2010 VA joints examination, and the May 2016 VA examination.  These opinions, for various reasons, are also inadequate and not competent evidence in this matter.  Id.; see also Reonal v. Brown, 5 Vet. App. 458 (1993).  

The only competent evidence in the record is that reflected in the July 2017 VHA medical expert opinion who opined that it was not at least as likely than not the Veteran's right knee disability was proximately due to, the result of, caused by, or aggravated by his service-connected left total knee replacement.  The medical expert also opined that it was not at least as likely than not the Veteran's right knee disability was proximately due to, the result of, caused by, or aggravated by his service-connected left total knee replacement.  The VHA specialist explained that it was not credible the Veteran's right knee only started hurting after the left total knee replacement and ceasing pain medications for the left knee.  First, unless the Veteran were on continuous pain medications, like an intravenous drip or intrathecal pump, the years of right knee pain could not have been totally masked.  Second, to the extent the Veteran reported right knee pain dating back to the 1980s in the August 1996 VA spine examination, such contradicts the chronology advanced by the claimant, as the Veteran has also reported his right knee pain began after the left total knee replacement (which occurred in December 1996).  Such opinion was provided after a review of the Veteran's claims file, and provided by a professional competent to opine as to the etiology of the Veteran's right knee disability.  On this basis, the Board finds that the July 2017 VHA medical expert opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for a right knee disability as secondary to his service-connected left knee disability.  

The weight of the competent medical evidence demonstrates that the Veteran's right knee disability began more than one year after his active service, and was not caused by any incident of service, to include as secondary to his service-connected left knee disability.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  To the extent the Veteran contends that his right knee disability is secondary to his service-connected left knee disability, while veterans are competent to opine as to some medical matters, including that his right knee pain began after his left total knee replacement (although his statements as to the onset of his right knee symptomatology have been contradictory, and are deemed not credible), the Veteran's contention is a matter beyond lay observation and he is not shown to have the medical expertise to provide an opinion in this matter.  

In reaching the above conclusions, the Board has considered the applicability of the benefits of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disability is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


